Title: From John Quincy Adams to John Adams, 26 October 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son—
					Washington 26 October 1822
				
				I have received your Letter of the12th. instt. In the Letter to which it was the answer, it was not my intention either to grieve you, or to threaten you  with the loss of your visit to Washington, during the next vacation—It was only to encourage you by the success of your former exertions and to exhort you, by my own anxious wish for your own credit and reputation, to persevering and increasing application—It was to warn you against the waste of time—We shall be glad to see you here; but not that you should come before the vacation; and when I say we, you must understand it absolutely of all the rest of the family and conditionally of myself—Whether I shall see you with pleasure or with mortification, depends upon your own good pleasure—The lists for the half year will be made up just before the close of the term; you will then call upon President Kirkland with my compliments and request him to write to me, a line of which you will be the bearer, informing me what your standing and that of your brother in your respective Classes is—Your number will be your welcome to me, for I entertain a sanguine hope that it will be such as I can think of with satisfaction.You think there is partiality in the distribution of the favours of the Government—I cannot doubt the truth of the facts stated in your Letter—nor am I able  exactly to account for them—But if some individuals are indulged beyond their deserts, I should wish you to take occasion from it to exert yourself the more to keep pace with them. I have no desire that you should be favoured more than you deserve, and the highest satisfaction that I have derived from your rising so much in your Class as you have done, has been from the persuasion that it was effected by your own attention to your studies, and your good conduct, without any special favour of the GovernmentIf this is the term during which you have astronomical Lectures, delivered, and views at the firmament through the telescope, I recommend it to you, to ascertain with precision the places of all the Stars of the first magnitude visible in our hemisphere; and to learn to distinguish them by a glance of the eye from the principal Planets. The present is a very favourable time for observing early in the Evening Jupiter and his Satellites, as he is almost in conjunction with the Hyades, Saturn may be seen also at the sametime, and these are among the most curious and remarkable objects of the skies—You should familiarize yourself with the knowledge by sight of all the Constellations of the Zodiac and some othersI hope that before this time you have your chamber in good order, and that you will suffer no further interruptions in the course of your studies. Write me word if you hear, who is likely to succeed Mr Friske; and who Mr Peck.I am your ever affectionate father. 
				
					John Quincy Adams.
				
				
			